Citation Nr: 1700260	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  10-44 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1.  Entitlement to service connection for sinusitis, to include as secondary to the service-connected allergic rhinitis.

2.  Entitlement to an initial rating higher than 10 percent for degenerative joint disease (DJD) of the thoracolumbar spine.

3.  Entitlement to an initial rating higher than 10 percent for DJD of the cervical spine prior to August 12, 2009.

4.  Entitlement to an initial rating higher than 20 percent for DJD of the cervical spine from August 12, 2009 to March 19, 2010.

5.  Entitlement to an initial rating higher than 10 percent for DJD of the cervical spine since March 19, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to December 2008 in the United States Air Force.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In October 2011, the Veteran testified before a Veterans Law Judge (VLJ) during a videoconference hearing.  A transcript of the hearing is of record.  The Veteran was subsequently notified that the VLJ who conducted the October 2011 hearing was no longer employed at the Board, and he was given the opportunity to request a new hearing.  He has not requested another hearing.

In October 2013, the Board adjudicated, among other claims, the claims for higher ratings for the cervical and lumbar spine disabilities.  In adjudicating the cervical spine claim, the Board assigned the staged rating depicted on the title page.  The claim for sinusitis, among others, was remanded for further development.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

In July 2014, the Board again remanded the claim for sinusitis and adjudicated the remaining matters remanded by the Board in October 2013.
In November 2014, the Court vacated the October 2013 Board decision on the claims for higher ratings for the cervical and lumbar spine disabilities, and remanded the claims to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  The remainder of the October 2013 decision was not disturbed.

In April 2015, the Board remanded the appeal for development consistent with the Joint Motion.

The issues of entitlement to higher ratings for the cervical and lumbar spine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's sinusitis is not attributable to service and not caused or aggravated by his service-connected allergic rhinitis.


CONCLUSION OF LAW

The criteria for entitlement to service connection for sinusitis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Generally, in order to show a service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In addition, service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  

The Veteran has current sinusitis, documented most recently on VA examination October 2014.  He contends his sinusitis is directly related to service, and/or to his service-connected allergic rhinitis.

As for the service treatment records (STRs), a December 2003 record shows the Veteran sought treatment for a sinus infection.  He had clear nasal discharge with blood.  He was advised to use a humidifier and was prescribed medication.  He was to return in 7-10 days if his symptoms did not improve.  He did not return.  His separation examination report is not of record.

On VA examination in December 2008, the Veteran reported symptoms of nasal congestion, postnasal drip, sore throat, itchy and watery eyes, sinus pain and pressure, and sinus headaches since 2003.  He was diagnosed with allergic rhinitis and sinusitis.  The examiner did not render an opinion on the etiology of the conditions.

On VA examination in March 2010, the Veteran reported problems with his sinuses since around 2002.  The examiner diagnosed chronic sinusitis but did not render an opinion on etiology.

On VA examination in July 2010, the examiner noted the Veteran was seen once during service for sinusitis, in December 2003.  She opined that this sinusitis was acute and episodic and noted no follow-up appointments related to the condition.  Therefore, she opined that the current sinusitis was less than likely related to the one-time occurrence during active duty.

In October 2011, the Veteran submitted a private medical report of Dr. G.  Dr. G. stated she read the Veteran's military and post-service medical records, and noted the in-service diagnosis of sinusitis in 2003.  Post-service, he had been under an allergist's care for nasal symptoms since July 2008, and had also been on immunotherapy for several years.  He had undergone surgery for nasal hypertrophy.  Dr. G. stated that these factors made him a candidate for chronic sinusitis, and his condition "could have been aggravated by environmental factors in the workplace."

In October 2013, the Board remanded the claim in order to obtain an opinion on secondary service connection, and a further opinion on direct service connection.

On VA examination in December 2013, the Veteran reported that his sinus problems began during active duty while playing soccer.  He sought treatment and was prescribed medication.  At the conclusion of the report, the examiner provided a negative nexus opinion, stating that x-rays did not show chronic sinusitis and the Veteran did not have the condition.

In July 2014, the Board again remanded the claim in order to obtain opinions on direct and secondary service connection.

On VA examination in October 2014, the examiner opined that the Veteran's sinusitis was less likely than not incurred in or caused by service.  While his medical history showed episodes of acute sinusitis over the last 7 years, he did not have chronic sinusitis based on CT scan or x-ray.  He had not been treated for acute sinusitis with more than one course of antibiotics.  Chronic sinusitis requires recurring episodes in close proximity of each other and many weeks of antibiotics, with changes of the sinuses on CT scan.  It was the examiner's medical opinion that the current sinus condition was less likely as not a progression of the in-service sinusitis in December 2003, and each episode of acute sinusitis was  a new and separate condition.  On the matter of secondary service connection, the examiner noted the Veteran did not have a chronic sinus condition that existed prior to allergic rhinitis.  He has had allergic rhinitis and episodes of acute sinusitis, sometimes occurring at the same time.  However, the acute sinusitis has always cleared and had not changed the treatment for allergic rhinitis.  As such, the examiner opined it was less likely than not that the sinus condition was caused or aggravated by the service-connected allergic rhinitis.

In April 2015, the Board remanded the claim in order to obtain updated VA treatment records and provide the Veteran the opportunity to identify or submit any further pertinent private records.  As described below, these actions were accomplished.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim.  The VA examination reports are adequate for the purposes of adjudication.  The examiners addressed the contentions of service connection, but opined that the Veteran's sinusitis was not related to service, including the episode in 2003, or caused or aggravated by the service-connected allergic rhinitis.  The examiners, particularly the October 2014 examiner, based their conclusions on an examination of the claims file and the Veteran's diagnostic reports.  They reviewed and accepted the Veteran's reported history and symptoms regarding sinusitis in rendering the opinions.  

To the extent the October 2011 private report of Dr. G. supports the claim, the report is of low probative value.  The opinion is speculative in that Dr. G. found that environmental factors "could have" aggravated his condition.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of a claimed disorder or any such relationship).  Further, she attributed this possible aggravation to environmental factors to the workplace, not military service.  She also provided no rationale for her conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  As such, the probative value of the VA examination reports outweighs that of the October 2011 private medical record.
The only other evidence to the contrary of the VA examination reports is the lay evidence.  The Board finds that the Veteran's lay assertions are both admissible and believable.  Consequently, the Board will weigh the lay statements against the medical evidence.

The VA examiners, particularly the October 2014 examiner, were medical professionals who reviewed the claims file and considered the reported history including the Veteran's own lay assertions.  The examiners, in providing the requested medical opinions, used their expertise in reviewing the facts of this case and determined that the current symptoms were not related to service or the service-connected allergic rhinitis.  As the examiners explained the reasons for their conclusions based on an accurate characterization of the evidence, the opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In weighing the VA examiner's opinions against those of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professionals outweighs that of the general lay assertions.

The Board has considered the applicability of the benefit of the doubt doctrine, but as the preponderance of the evidence is against the Veteran's claim for sinusitis, that doctrine is not applicable to the claim.  

The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached on the claim.  

Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  VA's duty to notify, including regarding secondary service connection, was satisfied by a December 2008 letter.  Moreover, at the October 2011 hearing, the VLJ clarified the issue on appeal and identified potentially relevant additional evidence that the Veteran could submit in support of the claim.  These actions by the VLJ satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).
The December 2008 letter is deficient to the extent it did not provide the criteria necessary to establish service connection for sinusitis on a secondary basis.  However, the Board finds that the Veteran has not been prejudiced by this because the record evidence reflects that he had actual notice of the required criteria.  As reflected by the record the Veteran and his representative have asserted that service connection should be granted because the Veteran's sinusitis was caused or aggravated his service-connected allergic rhinitis.  Moreover, secondary service connection was addressed by the RO in the September 2010 statement of the case and September 2015 supplemental statement of the case.  Thus, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate in the processing of his claim, which was demonstrated by way of his actual knowledge as well as a reasonable understanding of what was necessary to substantiate his claim on a secondary basis.  Accordingly, the Board finds the notice error non-prejudicial.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F. 2d 333 (3d Cir. 1974) (holding that no error can be predicated on insufficiency of notice since its purpose had been served).

VA's duty to assist under the VCAA includes helping claimants to obtain STRs and other pertinent records, including private medical records (PMRs).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs.  The duty to obtain relevant records is therefore satisfied.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  Appropriate VA medical inquiries have been accomplished and are factually informed, medically competent and responsive to the issues under consideration.  

The Board is further satisfied that the RO has substantially complied with its April 2015 remand directives as pertinent to the claim for sinusitis.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the AOJ obtained updated VA treatment records and invited the Veteran to identify or submit any further pertinent PMRs.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  


ORDER

Service connection for sinusitis is denied.


REMAND

In accordance with the Board's April 2015 remand directives, the RO obtained the Veteran's VA treatment records dated since August 2010.  These records indicate a worsening of the Veteran's lumbar and cervical spine disorders since he was last examined by VA in 2010.  For example, a February 2013 record shows lumbar flexion only to 30 degrees and a May 2015 record documents muscle spasms in both the cervical and lumbar spine.  These symptoms were not present at the time of the 2010 examination, and raise the possibility of higher ratings for both disabilities. 

As for associated neurological abnormalities, the Board's October 2013 decision was vacated, in part, due to the Board's failure to consider lay evidence of numbness and tingling in the bilateral arms and legs.  In addition to the lay evidence, recent VA treatment records show assessments of neck pain/arm numbness and back pain/leg numbness (September 2011, May 2012 and September 2013).  Additionally, an August 2009 VA examination report diagnosed cervical radiculopathy in the right upper extremity.  These records, however, do not sufficiently identify the nerve(s) implicated and the severity of the symptoms to enable a determination of what additional rating should be assigned, if any.  
While on remand, the examiner should reconcile whether the Veteran's lumbar spine disability is manifested by incapacitating episodes.  A December 2008 VA examination report suggests the possibility of a 20 percent rating in this regard, but it is in conflict with VA examination reports of August 2009 and March 2010.

Also while on remand, the examiner should also provide findings compliant with Correia v. McDonald, 28 Vet.  App. 158 (2016) (holding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.)  

Accordingly, these claims are REMANDED for the following action:

1. Afford the Veteran for a VA examination to ascertain the current severity of the service-connected cervical and lumbar spine disabilities, in accordance with the applicable worksheet for rating those disorders.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The electronic claims folder must be made available to the examiner in conjunction with the examination.  Rationales for all opinions expressed should be provided. 

(i.)  The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.

(ii.)  The examiner must provide findings as to the frequency or duration of any incapacitating episodes due to intervertebral disc syndrome, in accordance with the latest rating worksheets pertaining to the spine.

To the extent possible, the examiner should attempt to provide this finding for the duration of the appeal as the December 2008 VA examination report conflicts with those of August 2009 and March 2010.  

(iii.)  The examiner must identify all neurological manifestations of the service-connected cervical and lumbar spine disabilities.  For each manifestation, the examiner must specifically identify the nerve that is involved and indicate whether there is complete paralysis.  If incomplete paralysis, the examiner should indicate if the severity is mild, moderate, moderately severe, or severe. 

In so doing, the examiner must address the Veteran's own reports of numbness and tingling in the bilateral arms and legs.  In addition to the lay evidence, recent VA treatment records show assessments of neck pain/arm numbness and back pain/leg numbness (September 2011, May 2012 and September 2013).  Additionally, an August 2009 VA examination report diagnosed cervical radiculopathy in the right upper extremity.

To the extent possible, the examiner should attempt to distinguish neurological symptoms of the lumbar spine disability from the already-service connected peripheral neuropathy of the left leg.  

2.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


